Citation Nr: 1031986	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  99-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to November 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the St. Paul, Minnesota, 
Regional Office (RO) which, in pertinent part, determined that 
the Veteran had not submitted a well-grounded claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and denied the claim.  In April 2001, 
the RO reviewed the Veteran's claim of entitlement to service 
connection for COPD on the merits and denied the claim.  In 
August 2002, the Board determined that additional development of 
the record was required.  In November 2003, the Board, in 
pertinent part, remanded the Veteran's appeal to the RO for 
additional action.  

In October 2006, the Board remanded the Veteran's claim to the RO 
for additional action.  In December 2008, the Board again 
remanded the Veteran's appeal to the RO for additional action.  


FINDING OF FACT

COPD has been objectively shown to have originated during active 
service.


CONCLUSION OF LAW

COPD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.303, 3.326(a) (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION


In this decision, the Board grants service connection for chronic 
COPD.  This represents a complete grant of the benefits sought on 
appeal.  Therefore, no discussion of VA's duty to assist is 
necessary.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

The Veteran's service treatment records make no reference to COPD 
or other chronic pulmonary disorder.  His service personnel 
records state that his military occupational specialty was 
general aircraft mechanic.  He was stationed at Hunter Air Force 
Base, Georgia, from July 1965 to February 1967.  An August 1965 
Air Force performance evaluation reflects that the Veteran 
"engaged in the 729 TOC (spar inspection), which required time-
consuming quality workmanship."  

In a November 1997 written statement, the Veteran advanced that 
he had been exposed to methyl ethyl ketone (MEK), asbestos, and 
dust during active service.  He reported that he had smoked about 
two packs of cigarettes per day during that period.  

A February 1999 written statement from L. S. C., conveys that he 
had served in the same Air Force squadron with the Veteran.  Mr. 
C. recalled that aircraft wing spars were cleaned with toxic 
solvents such as MEK, acetone, toluene, and paint stripper.  The 
personnel performing the work had poor ventilation inside the 
wings and worked without breathing protection.  A June 1999 
written statement from W. O. S. relates that he served with the 
Veteran in the same Air Force maintenance organization.  Mr. S. 
remembered that the Veteran spent "several hours cleaning the 
area with MEK."  

At an August 2000 VA examination for compensation purposes, the 
Veteran complained of a chronic nonproductive cough.  He 
presented a history of smoking a pack and a half of cigarettes 
per day since 1986.  The VA examiner concluded that that (1) the 
Veteran did not have COPD and (2) any previous exposure to MEK 
was not the cause of any chronic pulmonary disorder.   

At a March 2007 VA examination for compensation purposes , the 
Veteran was diagnosed with COPD.  The VA examiner opined that:

Although the COPD may be caused by his 
cigarette smoking, it is likely as not that 
his previous prolonged exposure to MEK 
contributed to the air flow limitation.  
MEK has been shown to be directly toxic to 
pneumocytes, both type I and regenerative 
type II cells.  

In an August 2007 addendum to the March 2007 VA examination 
report, the VA examiner clarified that:

It is as least as likely as not that the 
service exposure to MEK aggravated beyond 
the natural course of the COPD in this 
patient.  It is not possible to determine 
the level of impairment due to the MEK 
because the aggravation-contribution and 
the natural course of the disease are 
"inextricably intertwined."  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran asserts 
that he sustained COPD secondary to his inservice exposure to MEK 
while performing his military duties as an aircraft mechanic.  
The Veteran has been diagnosed with COPD.  While not models of 
clarity, the Board observes that the March 2007 VA examination 
report and the August 2007 addendum thereto convey that the 
Veteran's COPD was due, at least in part, to his inservice MEK 
exposure.  

While the RO's attempts to obtain documentation of the Veteran's 
inservice MEK exposure have been unsuccessful, the Veteran has 
submitted several lay statements which convey that the Veteran 
used MEK and other similar chemicals in the course of his 
military aircraft maintenance and inspection duties without 
proper protection and ventilation.  The Board concludes that the 
lay statements are credible and consistent with the nature of the 
Veteran's military duties.  Upon resolution of all reasonable 
doubt in the Veteran's favor, the Board concludes that service 
connection for COPD is now warranted.  


ORDER

Service connection for COPD is granted. 



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


